IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: MICHAEL SABATINO, AN                 : No. 133 MAL 2017
ALLEGED INCAPACITATED PERSON                :
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: DISABILITY RIGHTS              : the Order of the Superior Court
PENNSYLVANIA                                :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of August, 2017, the Petition for Allowance of Appeal

and the Petitioner’s application for leave to amend its Petition for Allowance of Appeal

are hereby DENIED.